Appeals from an order of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered January 5, 2006 in an adoption proceeding. The order confirmed the report of the Referee and dismissed the petition.
*1104It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Memorandum: Petitioners commenced this proceeding seeking to adopt Matthew, a child born out of wedlock on December 25, 2003. One day after his birth, his mother surrendered him to Adoption S.T.A.R., Inc. (agency) an authorized agency (see Social Services Law § 384), and the agency placed him with petitioners on December 27, 2003. Pursuant to SCPA 506 and with the consent of the parties, Surrogate’s Court appointed a referee to report on the issues whether the biological father was entitled to notice of the adoption proceeding (see Domestic Relations Law § 111-a) and whether his consent to the adoption was required. Following a hearing, the Referee found both that notice to the biological father was required and that his consent to the adoption was required.
The Surrogate properly confirmed the Referee’s report and dismissed the adoption petition. The Surrogate found that the credible evidence established that the biological father timely manifested his willingness and ability to raise the child. There is no basis in the record for disturbing the Surrogate’s resolution of issues of credibility (see Matter of Jenny-Beth L. v Bryan C.W., 23 AD3d 1069 [2005]), and we conclude that the Surrogate’s determination is supported by the record (see Matter of Ashton, 254 AD2d 773 [1998], lv denied 92 NY2d 817 [1998]). The record supports the Surrogate’s determination that the biological father “did everything possible to manifest and establish his parental responsibility” under the circumstances (Matter of Raquel Marie X., 76 NY2d 387, 409 [1990], cert denied sub nom. Robert C. v Miguel T., 498 US 984 [1990]). He publicly acknowledged his paternity from the outset of the pregnancy (see id. at 408) and, although he did not pay any expenses in connection with the pregnancy or the birth, the biological mother testified that all of those expenses were covered by Medicaid and that she did not request or need his financial assistance (see Matter of Kiran Chandini S., 166 AD2d 599, 601 [1990]). With respect to the steps taken by the biological father to establish his legal responsibility for the child (see Raquel Marie X., 76 NY2d at 408), we note that he commenced a proceeding to establish his paternity prior to the child’s birth (see Family Ct Act § 517) and a proceeding seeking custody of the child (see § 651 [b]). Although the biological father initiated the latter proceeding beyond the six-month period immediately preceding the child’s placement (see Matter of Robert O. v Russell K., 80 NY2d 254, 264 [1992]; Raquel Marie X., 76 NY2d at 408), his action nevertheless evinces his commitment to undertaking his *1105parental responsibility. Other factors evincing that commitment include the repeatedly expressed willingness and desire of the biological father to raise the child, coupled with his efforts to ensure that he had a support system in place if the biological mother chose not to raise the child with him. Finally, the record supports the Surrogate’s findings that the biological father reasonably and sincerely believed that the biological mother would not surrender the child for adoption (see Kiran Chandini S., 166 AD2d at 601), and that she frustrated his efforts to become involved with the child. The biological mother admitted that she never told the biological father that she intended to place the child for adoption because she knew that he would attempt to prevent her from doing so, and she decided to deliver the child at a hospital where the biological father would be unlikely to find her and assert his parental rights (see id.; see generally Matter of Baby Girl S., 141 Misc 2d 905 [1988], affd 150 AD2d 993 [1989], affd 76 NY2d 387 [1990]).
All concur except Kehoe and Smith, JJ., who dissent and vote to reverse in accordance with the following memorandum.